[Cite as State v. Pellin, 2012-Ohio-5342.]

                            STATE OF OHIO, MAHONING COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT


STATE OF OHIO,                                 )    CASE NO.    11 MA 194
                                               )
        PLAINTIFF-APPELLEE,                    )
                                               )
VS.                                            )    OPINION
                                               )
RICHARD PELLIN, JR.,                           )
                                               )
        DEFENDANT-APPELLANT.                   )


CHARACTER OF PROCEEDINGS:                           Criminal Appeal from Common Pleas
                                                    Court, Case No. 09CR1158.


JUDGMENT:                                           Affirmed.


APPEARANCES:
For Plaintiff-Appellee:                             Attorney Paul Gains
                                                    Prosecuting attorney
                                                    Attorney Ralph Rivera
                                                    Assistant Prosecuting Attorney
                                                    21 West Boardman Street, 6th Floor
                                                    Youngstown, Ohio 44503

For Defendant-Appellant:                            Attorney Scott Cochran
                                                    19 East Front Street
                                                    Youngstown, Ohio 44503


JUDGES:
Hon. Joseph J. Vukovich
Hon. Gene Donofrio
Hon. Mary DeGenaro


                                                    Dated: November 14, 2012
[Cite as State v. Pellin, 2012-Ohio-5342.]
VUKOVICH, J.


        {¶1}     Defendant-appellant Richard Pellin Jr. appeals the decision of the
Mahoning County Common Pleas Court which found him guilty of complicity to theft.
He argues that the evidence was insufficient to support his conviction, that the
evidence was insufficient regarding venue, and that the judgment was contrary to the
manifest weight of the evidence. For the following reasons, the judgment of the trial
court is hereby affirmed.
                                    STATEMENT OF THE CASE
        {¶2}     Appellant’s mother was the president and sole shareholder of Pellin
Emergency Services, Inc. (PEMS), an ambulance service provider that was located
in Ellsworth, Ohio. After she defaulted on nearly two million dollars in loans from
Chase Bank, the bank obtained a money judgment against PEMS and then sought a
receivership over the company.
        {¶3}     In March of 2006, a magistrate appointed a receiver to protect the
creditors and manage PEMS, by making collections and paying debts and expenses
for instance. The order directed all persons acting under the direction of PEMS to
deliver a list of any assets connected with PEMS in their possession or under their
control and enjoined all persons from disturbing the possession of the receiver. The
order directed Mrs. Pellin and PEMS to deliver all company money on deposit in
PEMS accounts and to immediately turn over income to the receiver. The order also
directed the receiver to open a receivership bank account to operate PEMS.
        {¶4}     Only appellant filed objections from the magistrate’s decision. PEMS
soon filed for bankruptcy, which stayed the court proceedings so that a receiver was
not immediately put in place. PEMS then dismissed the bankruptcy action, which
reactivated the receivership action. Before the trial court issued its August 21, 2006
entry adopting the magistrate’s decision, appellant and his mother traveled to
Pennsylvania on July 24, 2006 and opened an account on behalf of PEMS at
Greenville Savings Bank with appellant (as vice-president) and Mrs. Pellin (as
president) named as alternate signatories. On that day, they deposited over $24,000
in checks payable to PEMS.
                                                                                     -2-

       {¶5}   The person who managed the receivership testified that appellant and
his mother were advised to act as if the court owned the company, were instructed
that all checks must be deposited in the new Chase account, and were warned that
the receiver must authorize all checks.     (Tr. 24-25, 28, 33). There was a short
transition period where they were permitted to utilize the other company account,
which was a credit union in Warren, Ohio that had been disclosed to the receiver. (Tr.
24, 28, 32). The Greenville account was never disclosed to the receiver.
       {¶6}   In the year after the trial court’s receivership judgment, checks totaling
over $85,000 were deposited into the Greenville account by Mrs. Pellin. (Tr. 46).
These checks were written to PEMS by various clients who received ambulance
services. (Tr. 80, 83). Also in the year after the court’s receivership order, checks
totaling over $82,000 were written on PEMS’s Greenville account and made payable
to Mrs. Pellin. She cashed these checks at the Greenville Savings Bank. (Tr. 46, 48,
85).
       {¶7}   Moreover, in October 2006, a check for $5,357 payable to Mrs. Pellin
was endorsed by her and then endorsed and cashed by appellant. State’s Exhibit
No. 50. And, a June of 2007 check was made payable from the PEMS Greenville
account to appellant for $3,200. State’s Exhibit No. 58.
       {¶8}   When the receiver began noticing that certain government clients had
unpaid invoices, these clients were contacted and the receiver waited for evidence
from the clients that they had in fact paid the invoices. (Tr. 28, 34). The receiver
soon discovered that the checks had been received by PEMS and cashed through
the Greenville account, a PEMS account unknown to the receiver. (Tr. 34-35). Due
to this fact and the fact that one employee’s paychecks were signed and cashed by a
different employee, law enforcement was contacted.
       {¶9}   In October 2009, appellant and his mother were indicted on the current
theft count resulting from the use of the Greenville account. (They were also indicted
on nine counts of forgery and nine counts of theft due to the issue with the
employee’s paychecks.)      Appellant’s case was tried to the bench.         The state
presented testimony from the manager of the receivership and the bank’s head teller,
                                                                                      -3-

who opened the account for the Pellins and who regularly saw Mrs. Pellin at the
bank.
        {¶10} Appellant testified in his own defense that he was in charge of day-to-
day operations as the general manager of PEMS. (Tr. 176). He revealed that his
mother could not keep a bank account solely in her name due to IRS tax lien issues.
(Tr. 179). He stated that before the receivership went into effect, the appointed
receiver and various attorneys advised them to open an out-of-state account so that
Chase could not attach the company’s funds while the receivership was pending and
so that they could keep the company functioning by paying employees and bills until
the final order was entered. (Tr. 180-185). Appellant testified that he was unaware
that his mother continued to make deposits and withdrawals after the final order of
receivership. (Tr. 186, 188, 200-203). He explained that the PEMS checks she took
would have arrived at the company’s post office box in Ellsworth, Ohio. (Tr. 188).
        {¶11} Mrs. Pellin confirmed that she could not have an account in her name
without the IRS confiscating it. (Tr. 227). She stated that they could not run the
company out of the local account because Chase would take the money, which
would make it impossible to pay their bills. (Tr. 228). She also claimed that the
receiver advised them to open an account in another state as Chase would be less
likely to find the money. (Tr. 229). Mrs. Pellin claimed that even though she did not
disclose the Greenville account to the receiver, she used it to pay PEMS bills such as
rent, cable, electric, and health insurance. She also claimed that she did not discuss
the continuing deposits and withdrawals with appellant, who was her son and the
general manager of the company. (Tr. 233-234, 243).
        {¶12} The court found appellant guilty of complicity to theft for the activity in
the Greenville account. See R.C. 2913.02(A)(2). This was a fourth degree felony as
the amount stolen was more than $5,000 and less than $100,000.                See R.C.
2913.02(B)(2).    (Appellant was found not guilty on the 18 counts regarding the
employee’s paychecks.) On November 18, 2011, the court sentenced appellant to
five years of community control and 60 days of electronic monitoring house arrest.
                                                                                      -4-

The court also imposed a $5,000 fine and restitution. Appellant filed a timely notice
of appeal from this sentencing entry.
                         SUFFICIENCY OF THE EVIDENCE
       {¶13} Appellant’s first assignment of error contends:
       {¶14} “THE TRIAL COURT ERRED IN ENTERING A JUDGMENT OF
CONVICTION AGAINST RICHARD PELLIN FOR THE REASON THAT THERE WAS
INSUFFICIENT EVIDENCE TO SUPPORT SAID JUDGMENT.”
       {¶15} Sufficiency of the evidence is a test of adequacy rather than credibility
or weight of the evidence. State v. Thompkins, 78 Ohio St. 3d 380, 386, 678 N.E.2d
541 (1997).    Whether the evidence is legally sufficient to sustain a verdict is a
question of law. Id. In reviewing the record for sufficiency, the relevant inquiry is
whether, after viewing the evidence in a light most favorable to the prosecution, any
rational trier of fact could have found the essential elements proven beyond a
reasonable doubt. State v. Smith, 80 Ohio St. 3d 89, 113, 684 N.E.2d 668 (1997).
When evaluating the sufficiency of the evidence to prove the elements, it must be
remembered that circumstantial evidence has the same probative value as direct
evidence. State v. Jenks, 61 Ohio St. 3d 259, 272-273, 574 N.E.2d 492 (1991).
       {¶16} Appellant was convicted of complicity to theft in violation of R.C.
2913.02(A)(2), which provides: “No person, with purpose to deprive the owner of
property or services, shall knowingly obtain or exert control over either the property or
services * * * Beyond the scope of the express or implied consent of the owner or
person authorized to give consent[.]”
       {¶17} The complicity statute provides in pertinent part: “No person, acting
with the kind of culpability required for the commission of an offense, shall do any of
the following: (1) Solicit or procure another to commit the offense; (2) Aid or abet
another in committing the offense[.]”
       {¶18} Appellant offers various contentions in support of his insufficiency
argument.     First, he argues that there was no evidence that the activity in the
Greenville account was beyond the scope of that authorized after the receiver was
finally appointed, emphasizing that the state failed to establish how long the
                                                                                     -5-

“transition period” lasted during which they were permitted to use their pre-existing
accounts.
      {¶19} The person who managed the receivership testified that the transition
period existed only at the “very beginning,” and it was only during this period which
PEMS could use their preexisting account at the Warren credit union.           (Tr. 28).
Thereafter, all activity was to proceed through the Chase account, and checks were
to be sent to the receiver for signature. (Tr. 24, 28, 32-33). The receiver knew of the
Warren credit union account, which had been disclosed as required. However, the
receiver was never notified of the existence of the Greenville account.
      {¶20} Viewing the evidence in the light most favorable to the state, one could
find that the use of this account was beyond the scope of the express or implied
consent of the receiver. The testimony that the transition period was only during the
“very beginning” of the receivership would not necessarily include activity occurring in
2007 for a receivership which began August 21, 2006. In fact, there was direct
evidence in the form of a June 15, 2007 paycheck signed by the receiver on the
Chase account, which testimony established was used after the transition period had
ended. State’s Exhibit No. 7; (Tr. 32).
      {¶21} Plus, the testimony sufficiently established that there was no authority
to use a non-disclosed account even during the transition period. Under the order,
the receiver had the right to possess all cash, checks, and income. The receivership
order required any person under the direction of PEMS to deliver a list of assets
connected to PEMS in their possession or control. The Greenville account was in the
control of appellant as he opened it and remained as a cosignatory. In addition, he
knew of the order as he had filed objections to the magistrate’s order. He was also
present at various meetings concerning the receivership.
      {¶22} Regardless, even if it there was some authority to use the pre-existing
account for certain items and even if the transition period still existed during the use
of the account, a reasonable person could find that the withdrawals were beyond the
scope of that authority. That is, since the checks were written to and cashed by Mrs.
Pellin and/or appellant, a reasonable person could conclude that the account was not
                                                                                    -6-

used to pay creditors as claimed but instead was used to funnel money away from
the receivership and into the private coffers of Mrs. Pellin and/or appellant. See
State v. Farwell, 12th Dist. No. CA2001-03-041, 2002-Ohio-1912 (“Once a person
lawfully has control over property with consent, that person cannot thereafter exert
control for a different purpose”).        Viewed in the light most favorable to the
prosecution, some rational fact-finder could find beyond a reasonable doubt that the
deposit of funds into and/or withdrawal of funds from the Greenville account was
beyond the scope of the authority granted by the receiver or the court’s order.
      {¶23} Appellant’s second main argument here claims that it was solely Mrs.
Pellin who made all of the deposits after the initial deposit (which is not part of the
theft claim as it was made prior to the final order of receivership). He urges there is
no evidence that he knew she continued to use the account after that final order, that
he knew that the Greenville account was not included in the receivership, or that he
knew the transition period was over.
      {¶24} One is guilty of complicity for aiding and abetting if the evidence
demonstrates that the defendant supported, assisted, encouraged, cooperated with,
advised, or incited another person’s commission of a crime and that the defendant
shared that other person’s criminal intent. State v. Johnson, 93 Ohio St. 3d 240, 243,
754 N.E.2d 796 (2001). To aid and abet is to assist or facilitate the commission of a
crime or promote its accomplishment. Id. at 243, quoting Black's Law Dictionary 69
(7th Ed.1999). Consequently, the state is not required to show a calculated plan in
order to show intent for complicity. State v. Gilliam, 7th Dist. No. 03MA176, 2005-
Ohio-2791, ¶ 71. Intent can be inferred from the circumstances surrounding the
crime. Johnson, 93 Ohio St. 3d at 245. Thus, participation in another’s criminal intent
may be inferred from one's presence, companionship, and conduct before, during,
and after the offense is committed. Id.
      {¶25} Appellant was the general manager in charge of day-to-day operations
and the son of the owner. He opened the Greenville account with his mother. He
was one of the signatories on the account and was listed as the vice-president of the
company. Moreover, he had a court-ordered duty to disclose this account to the
                                                                                     -7-

receiver. As he did not obey this obligation, circumstantial evidence exists that he
knew the Greenville account was not disclosed to the receiver. In addition, once the
Chase account was running, he knew the transition period was over. Regardless, as
aforementioned, even if the transition period lasted for some time, there was no
authority given by the receiver for him or his mother to take random amounts from the
company’s deposits when they felt they should receive compensation.
       {¶26} Contrary to appellant’s claims in his testimony and on appeal, there was
evidence presented that he knew his mother used the account after the receiver was
appointed in August of 2006. A PEMS check drawn on the Greenville account was
written to his mother on October 12, 2006, which he endorsed after her endorsement
and cashed. And, a June 5, 2007 check was made payable to appellant on this
account and cashed by him. Hence, although most of the deposits and withdrawals
were made by his mother, two transactions after the date the receiver was appointed
involved appellant directly.
       {¶27} In any case, there is sufficient evidence of his complicity as a
reasonable person viewing all of the evidence in the light most favorable to the state
could conclude beyond a reasonable doubt that in opening the account he aided and
abetted his mother in committing theft.      One could rationally conclude that the
account was opened in anticipation of a receiver being appointed as the bankruptcy
stay had been lifted and the magistrate’s order was ready to be adopted by the trial
court. A reasonable person could find that, besides the motive of hiding money from
creditors existing at the time of the account’s opening, another motive was to
establish a hidden account that would be available to funnel money from the
company’s incoming receipts without the knowledge of the receiver.
       {¶28} As appellant did not disclose the account to the receiver as required by
court order, one can conclude that he knew his mother was using the account for this
purpose, especially since his name was involved with two of the transactions after the
receiver was appointed. There is sufficient evidence that he facilitated or assisted his
mother in her actions regarding the Greenville account and in fact that he participated
in the transactions as well.
                                                                                      -8-

       {¶29} Appellant’s third argument under this assignment of error states that the
receiver was not the “owner” of the property and that the company remained the
“owner.” As set forth supra, the statute defining this type of theft provides: “No
person, with purpose to deprive the owner of property or services, shall knowingly
obtain or exert control over either the property or services * * * Beyond the scope of
the express or implied consent of the owner or person authorized to give consent”.
R.C. 2913.02(A)(2).
       {¶30} Appellant concedes that the receiver had a possessory interest in the
checks due to the court order. However, appellant contends that Mrs. Pellin, as the
company’s president and sole shareholder, did not deprive the owner of property and
that the activity in the Greenville account was not beyond the consent of the owner
as this would be akin to charging her with stealing from herself.
       {¶31} As used in Chapter 2913, unless the context requires a different
meaning, “owner” means “any person, other than the actor, who is the owner of, who
has possession or control of, or who has any license or interest in property or
services, even though the ownership, possession, control, license, or interest is
unlawful.” R.C. 2913.01(D).
       {¶32} Appellant states that Mrs. Pellin fits this definition. Notably, the statute
states any person other than the actor. Mrs. Pellin is the actor appellant is referring
to here; it is her actions that appellant is said to have aided and abetted. In any
event, R.C. 2913.01(D) provides the definitions of who can be considered an owner;
it does not define who cannot be a thief as appellant’s argument seems to suggest.
       {¶33} Moreover, this definition results in a conclusion that the receiver is
considered an “owner” as he is any person, other than the actor, who has possession
or control, or who has any license or interest in property or services. Thus, the
receiver was not only a “person authorized to give consent,” but he was also
considered an owner that could be deprived and an owner whose consent was
breached beyond its scope.
       {¶34} Finally, the case appellant cites is inapplicable as the defendant in that
case was the person who owned the ladders that he was charged with stealing. See
                                                                                     -9-

City of Fairfield v. Sims, 12th Dist. No. CA97-12-247 (Dec. 21, 1998). The appellate
court found that it was legally impossible for one to steal from oneself as the owner
would have necessarily given himself consent to take the ladders he took. Id.
       {¶35} That very court distinguished its Sims holding in a later case more on
point here. See State v. Farwell, 12th Dist. No. CA2001-03-041, 2002-Ohio-1912, fn.
4 (distinguishing Sims because it involved theft without consent rather than theft
beyond the scope of consent and because an individual is different than a
corporation). The Farwell court stated that the legal principle that a person cannot
steal from himself does not apply to corporations.       Id.    The court noted that a
corporation is a separate legal entity from its shareholders, even when there is only a
single shareholder. Id. (concluding that defendant could be charged with theft from
stealing from company where he had a 55% ownership interest in company assets).
       {¶36} As appellant acknowledges by focusing on his mother being the sole
shareholder, one owner can steal from other owners.            Once the receiver fit the
definition of an owner, the sole shareholder can steal from him as another owner.
Thus, this argument is without merit.
                                        VENUE
       {¶37} Within appellant’s first assignment of error dealing with sufficiency of
the evidence, he also argues that there was insufficient evidence that venue was
proper in Mahoning County, Ohio. His Crim.R. 29 motion for acquittal raised this
issue as well.
       {¶38} A criminal trial shall be held in a court with jurisdiction of the subject
matter and in the territory of which the offense or any element of the offense was
committed.   R.C. 2901.12(A).     When the offense involves the unlawful taking or
receiving of property, the offender may be tried in any jurisdiction from which or into
which the property was taken or received. R.C. 2901.12(C). When the offense is
complicity, the offender may be tried in any jurisdiction in which the complicity or any
of its elements occurred (even if the offense resulted out of state). R.C. 2901.11(D)-
(E).
                                                                                     -10-

       {¶39} The statute continues by providing that when an offense is committed in
this state while out of state and the jurisdiction in this state is not reasonably
ascertainable, the offender may be tried in any jurisdiction in which the offense or an
element reasonably could have been committed. R.C. 2901.12(F). When it appears
beyond reasonable doubt that an offense or any element was committed in more
than one jurisdiction, but it cannot reasonably be determined in which, the offender
can be tried in any of those jurisdictions. R.C. 2901.12(G).
       {¶40} In a criminal case, venue is not a material element, but still the state
must prove venue beyond a reasonable doubt. State v. Headley, 6 Ohio St. 3d 475,
477, 453 N.E.2d 716 (1983). “Venue is satisfied where there is a sufficient nexus
between the defendant and the county of the trial.” State v. Chintalapalli, 88 Ohio
St.3d 43, 45, 723 N.E.2d 111 (2000).        Moreover, venue need not be proven in
express terms.      Id.   Rather, it can be established by all of the facts and
circumstances viewed in the light most favorable to the state. Id.
       {¶41} Notably, circumstantial evidence has the same probative value of direct
evidence. State v. Christman, 7th Dist. No. 786 (May 28, 1999), citing State v. Jenks,
61 Ohio St. 3d 259, 574 N.E.2d 492 (1991). Moreover, the fact that an alternative
venue would also be acceptable does not ruin venue in the chosen location. Id.
Finally, it has been stated that a trial court has broad discretion to determine the facts
which would establish venue. See, e.g., State v. Mills, 6th Dist. No. WM-09-014,
2010-Ohio-4705, ¶ 22; State v. Gonzalez, 188 Ohio App. 3d 121, 2010-Ohio-982, 934
N.E.2d 948, ¶ 4 (3d Dist.); State v. Issa, 8th Dist. No. 90622, 2008-Ohio-5592, ¶ 12.
       {¶42} Appellant points out that the Greenville account was opened in
Pennsylvania, the checks payable to PEMS were deposited there, and the checks
written on the PEMS account were cashed there. He states that they were permitted
to receive checks in Mahoning County and that the conduct at issue did not exceed
the scope of authority given by the receiver until the checks were deposited in the
Greenville account. He cites a case where the actor’s purpose to deprive the owner
of a vehicle driven with the owner’s consent did not arrive in his head until he arrived
                                                                                  -11-

in another jurisdiction. See State v. Clapp, 12th Dist. No. CA87-01-001 (June 29,
1987).
         {¶43} However, this case is distinguishable because a reasonable person
could find, under the facts and circumstances existing here, that the purpose to
deprive the receiver arose before the checks were received; thus when the checks
were received in Mahoning County, the purpose already existed. That is, one can
conclude that appellant opened the account with purpose to eventually deprive a
receiver that was likely to be appointed soon. (It was likely because the magistrate
had already entered its order, no objections had been entered by PEMS or Mrs.
Pellin, and the bankruptcy stay had just been lifted.)
         {¶44} A reasonable person could also find that purpose existed when the
checks were collected in Mahoning County and the transportation to the Greenville
bank began. A reasonable person need not conclude that the purpose to deprive the
receiver arose only after the driver arrived at the bank in Pennsylvania each week.
         {¶45} PEMS was a company located at 10808 Akron-Canfield Rd. Ellsworth,
Ohio, which is in Mahoning County. The company’s post office box was also in
Ellsworth. The state introduced as evidence the checks payable to PEMS that had
been diverted from the receiver by being deposited into the Greenville account. The
great majority of these checks contained the company’s Ellsworth address after its
name as payee. Many of the checks (over $15,000 worth) represented payment to
PEMS for services rendered in Mahoning County to its various townships.           The
checks were originally received in Mahoning County by PEMS and then taken from
Mahoning County.
         {¶46} We also note that the checks made payable to and cashed by Mrs.
Pellin (and/or appellant) were drawn on the account of PEMS, a company located
and incorporated in Mahoning County; those checks also contained the company’s
local address in Mahoning County. See State v. Copeland, 12th Dist. No. CA2003-
12-320, 2005-Ohio-5899, ¶ 18-20 (daily operations from that venue, company was
incorporated at that address, and checks were drawn on that company’s account).
                                                                                 -12-

      {¶47} Lastly, the receivership was created by a Mahoning County trial court. It
is this order that required the disclosure of all PEMS accounts by all of those with
control over them and that defined the receiver’s possessory interest in checks
arriving at PEMS.    See Chintalapalli, 88 Ohio St. 3d at 45 (divorce decree that
obligated defendant to make child support payments was issued in county asserting
venue over criminal non-support action).       Considering all of these facts and
circumstances, the trial court could rationally find that the facts support venue in
Mahoning County, Ohio. This argument is thus overruled.
                           WEIGHT OF THE EVIDENCE
      {¶48} Appellant’s second assignment of error provides:
      {¶49} “THE TRIAL COURT ERRED IN ENTERING A JUDGMENT OF
CONVICTION AGAINST RICHARD PELLIN FOR THE REASON THAT SAID
JUDGMENT IS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.”
      {¶50} Weight of the evidence deals with the inclination of the greater amount
of credible evidence to support one side of the issue over the other.        State v.
Thompkins, 78 Ohio St. 3d 380, 387, 678 N.E.2d 541 (1997). In reviewing a manifest
weight of the evidence argument, the reviewing court examines the entire record,
weighs the evidence and all reasonable inferences, considers the credibility of
witnesses, and determines whether in resolving conflicts in the evidence, the trier of
fact clearly lost its way and created such a manifest miscarriage of justice that the
conviction must be reversed and a new trial ordered. Id.
      {¶51} A reversal on weight of the evidence is ordered only in exceptional
circumstances. Id. In conducting our review, we proceed under the theory that when
there are two fairly reasonable views of the evidence or two conflicting versions of
events, neither of which is unbelievable, it is not our province to choose which one
should be believed. State v. Gore, 131 Ohio App. 3d 197, 201, 722 N.E.2d 125 (7th
Dist.1999). Rather, we defer to the fact-finder who is best able to weigh the evidence
and judge the credibility of witnesses by viewing the demeanor, voice inflections, eye
movements, and gestures of the witnesses testifying before it. See Seasons Coal
                                                                                     -13-

Co. v. Cleveland, 10 Ohio St. 3d 77, 80, 461 N.E. 1273 (1994); State v. DeHass, 10
Ohio St. 2d 230, 231, 227 N.E.2d 1212 (1967).
       {¶52} Appellant contends that even if his defense is disbelieved, there is no
state’s evidence to weigh.      This is a sufficiency argument, and his sufficiency
arguments were addressed supra. He also generally contends that the verdict was
contrary to the manifest weight of the evidence as his defense presented credible
evidence that: he did not open the Greenville account for the purpose of depriving a
future receivership; he did not know a receiver would be appointed in the future; he
did not know he was aiding his mother in committing theft by acting as a cosignor in
opening the account; he was unaware money was deposited or withdrawn after the
receiver was appointed; he was unaware of when the transition period ended; he did
not know that the account did not become part of the receivership; and he was not
involved in the account after it was opened.
       {¶53} Appellant’s version of events may be reasonable.                  However,
considering the combination of direct and circumstantial evidence in this case, so is
the state’s version. The trial court heard the manager of the receivership testify, read
the court orders regarding the receivership, heard the testimony of the head teller at
the bank, and reviewed the exhibits including the various checks written on the
PEMS out-of-state account. The trial court also watched the testimony presented by
appellant and Mrs. Pellin.
       {¶54} The trial court occupied the best position to view their demeanor, voice
inflections, eye movements, and gestures.        Notably, the court believed appellant
regarding an employee’s nine payroll checks that were cashed by someone else and
thus found him not guilty of forgery and theft of the checks. However, the court, in its
position as trier of fact, disbelieved appellant on the matter of his intent regarding the
Greenville account. This is not an extraordinary case requiring a reversal in order to
avoid a manifest miscarriage of justice. Thus, we overrule this assignment of error.
                                                                            -14-

      {¶55} For the foregoing reasons, the judgment of the trial court is hereby

affirmed.


Donofrio, J., concurs.
DeGenaro, J., concurs.